 W. F. HALL PRINTING CO.W. F. Hall Printing Company and Graphic Arts Inter-national Union, AFL-CIO, CLC, Petitioner. Case26-RC-5760October 20, 1978DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERS PENEIILOAND TRUESDALEPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on June 29 and 30, 1978,' under the direc-tion and supervision of the Regional Director for Re-gion 26 of the National Labor Relations Board,among the employees in the stipulated unit. Follow-ing the election, a tally of ballots was furnished theparties. The tally shows that, of approximately 609eligible voters, 530 cast votes in the election, of which259 were for the Petitioner, 270 were against the Peti-tioner, and I was challenged. The challenged ballot isnot sufficient in number to affect the election results.On July II, the Petitioner filed timely objections toconduct affecting the results of the election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Regional Director conducted an inves-tigation and, on August 21, issued and duly servedon the parties his report and recommendations onthe objections. In his report, the Regional Directorrecommended, inter alia, that the portion of Objec-tion (b) dealing with the threat of denial of a wageincrease, which was also alleged as a violation of Sec-tion 8(a)(l) in an amended complaint in Case 26-CA-7184-1, be consolidated with the unfair laborpractice case and resolved on the basis of record tes-timony before an Administrative Law Judge. He didthis even though he had found the above objection tohave merit, rather than recommending that the elec-tion be set aside. Thereafter, the Employer and thePetitioner each filed timely exceptions to certain por-tions of the Regional Director's report, and the Peti-tioner filed a brief in support of its exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:I. The Employer is engaged in commerce withinUnless otherwise indicated, all dates hereinafter are during the year1978.the meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding shipping and receiving employees, plantclerical employees, and truckdrivers; excludingall other employees, including office clericals,professional employees, watchmen, guards andsupervisors as defined in the Act.5. The Board has considered the entire record inthis proceeding, including the Petitioner's objections,the Regional Director's report, the Petitioner's excep-tions and brief, and the Employer's exceptions, andhereby adopts the Regional Director's findings, con-clusions, and recommendations except as modifiedherein.The Petitioner's Objection (b) alleges that the Em-ployer:At various times, verbally and in writing, includ-ing a notice which remaired posted in the cafe-teria through and including June 28, 1978.threatened adverse changes in terms and condi-tions of employment if the union won the elec-tion, and held out promises of favorable changesin terms and conditions of employment if theunion lost the election.In agreement with the Regional Director, we findmerit to this objection.The undisputed documentary evidence in the rec-ord shows that during the 2-week period immediatelypreceding the election the Employer distributed to itsemployees, in one form or another, four leafletswhich, in substance, conditioned the granting of theemployees' annual wage increases on the Petitioner'sdefeat in the approaching election. The first suchleaflet, dated June 16, stated in part:Negotiations is really like "horsetrading".Current benefits and wages are not protected andcould be lost or reduced as some were in Chicago.Nothing is guaranteed. You could gain, stay thesame or you could lose.During negotiations, all wages and benefitswould be frozen, because the Company cannotmake changes unilaterally during negotiations.51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNegotiations can take a long time. Chicago'scontract was signed TWENTY-TWO MONTHSafter the union won the election. GAIU hasbeen negotiating for 6 months in Jonesboro andstill has no contract. There have been nochanges in wages or benefits during that time!Three days later, on June 19, another leaflet was is-sued entitled "Answers from the Talk Boxes," whichstated in part:Question: Talk around the plant is we get a7% raise in July. Is spreading a lie orwhat?Answer: Because of the union we don't knowwhat will happen. We cannot promise you anywage increase, but we do have a past practice ofincreases in August. If the Company wins theelection we intend to continue that practice.Last year we gave 10% in hourly increases plus apaid lunch that was worth more than another 6%;of wages.However, if the union wins the election, anywage increase would have to be negotiated alongwith contract language, benefits, working condi-tions, etc. We do not know how long this wouldtake, when or how much of an increase youwould get. All wages would be frozen becausewe could not make any unilateral changes andwe would need to know how much other ex-pense, such as work rules, seniority, etc., wouldhave to be covered before we gave any increase.... .if any.Remember, this union has been negotiating inJonesboro for six months with no contract ....and no increase!On or about June 20, the Employer distributed toemployees a company song, entitled "Dresden, Ten-nessee," stating in part as follows:Strikes and fines and picket lines .... theywon't pay my bill I want a raise in August andHall has said I WILLSay there, Operator .... forget about this callThe union's on the run and the writing's on thewallThanks to Chuck McDonald and the Supervis-ors tooGayu isn't worth the risk but Hall will followthruFinally, during election week, the Employer postedin its cafeteria a banner entitled "Answers to theTalk Boxes," which stated in part:Question: You say we could lose in negotia-tions. What do we have that could be lost.Answer: We do not know what would hap-pen as a result of negotiations. Some thingsmean more to one person than to another butnone can be taken for granted.Anything dealing with wages, hours or workingconditions could be reduced or lost. Here is a par-tial list. I am sure everyone can think of others:*Wage increase of 10%The Regional Director found that the Employerhas had in effect an established practice of grantingemployees an annual wage increase in July or Au-gust. He also found that the Employer's announce-ment that it would continue such a practice did notconstitute a promise of benefit or provide a basis forsetting the election aside.However, the Regional Director further found thatthe thrust of the Employer's leaflets, stressing thatnegotiations could take a long time and that wageswould be "frozen" during that period, was to firstpromise a continuation of past practice in yearlywage increases and then to condition the implemen-tation of that promise on the Petitioner's defeat inthe election.The Employer has excepted to these findings, con-tending, inter alia, that the Regional Director's char-acterizations, interpretations, and conclusions withregard to the various leaflets are erroneous and thatthe leaflets do not constitute objectionable conduct.The Petitioner agrees with the Regional Director'sfinding that the leaflets constitute objectionable con-duct. It contends, however, that on this basis theelection should be set aside without the necessity ofholding a hearing.We agree with the Regional Director's conclu-sions, but do not agree with his recommendation thata hearing is warranted on Objection (b) in these cir-cumstances. The pieces of documentary evidence de-scribed above are clear and unambiguous on theirface. It is clear that the Employer put the employeeson notice that they would not receive their estab-lished annual wage increases, and probably wouldeven lose existing benefits, in the event they chose tobe represented by the Petitioner. In addition, theEmployer's references to the possibility of lengthynegotiations suggested to employees that the Em-ployer, through its own conduct, might delay agree-ment during the bargaining process, thus delayingthe employees' receipt of wage increases, if they re-ceived any at all. Thus, the employees were placed inthis dilemma: elect the Petitioner and forgo their an-nual wage increases pending lengthy negotiations;or, in the alternative, reject the Petitioner and receivetheir wage increases as usual. Under established52 W. F. HALL PRINTING CO.Board precedent,2it is clear that an employer cannotwithold wage increases which employees would re-ceive during the normal course of business, but forthe presence and/or selection of a union.Based on the above facts, we find no merit to theEmployer's exceptions. Furthermore, we find thatthe Employer's campaign leaflets constitute promisesof benefits and threats of denial thereof to the em-ployees, which necessarily interfered with their free-dom of choice in the election.3Therefore, we find merit in Objection (b), and weshall set aside the election and direct a second elec-tion without the necessity of Objection (b) going to ahearing. In these circumstances, we find it unneces-2 Baker Brush Co., Inc., 233 NLRB 561 (1977).3Freedom Dodge, Inc., 236 NLRB No. 145 (1978); Montgomery Ward &Co., Incorporared, 225 NLRB 112 (1976).sary to pass on the matters raised by the Petitioner'sremaining objections.ORDERIt is hereby ordered that Objection (b) filed by thePetitioner in Case 26-RC-5760 be, and it hereby is,sustained, and the election conducted in that case ishereby set aside; that Case 16-RC-5760 be, and ithereby is, served from the pending complaint pro-ceeding, Cases 26-CA-7184-1 and -2 and remandedto the Regional Director for Region 26; and that saidRegional Director be, and he hereby is, directed toconduct a second election therein at such time as, inhis judgment, a free and fair election can be held.[Direction of Second Election and Excelsior foot-note omitted from publication.]53